IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                          DIVISION ONE

KAY KAYONGO,                                   )        No. 81615-2-I
                                               )
                          Appellant,           )
                                               )
                 v.                            )        UNPUBLISHED OPINION
                                               )
RED ROOF INNS, INC.,                           )
                                               )
                          Respondent.          )

      BOWMAN, J. — Kay Kayongo sued Red Roof Inns Inc. (RRI) for damages

arising from RRI removing her belongings from her hotel room. On RRI’s motion,

the court dismissed all but Kayongo’s conversion claim under CR 12(b)(6). The

court also noted that RRI was not the proper defendant for Kayongo’s conversion

claim but did not dismiss RRI from the case. Instead, the court issued a deadline

for Kayongo to seek leave to file an amended complaint substituting RRI with the

proper party. When Kayongo failed to meet the deadline, the court closed her

case. Because the order closing Kayongo’s case effectively dismissed her

conversion claim without a sufficient basis, we reverse and remand.

                                           FACTS

      Kayongo claims that while she was a guest at an RRI in Kent, she

returned from work to find her room “emptied” and her belongings missing. The

hotel told Kayongo it took her property because she owed money for the room.

The hotel later returned Kayongo’s belongings but she contends several valuable



     Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81615-2-I/2


items were “stolen.” Representing herself, Kayongo sued RRI in King County

Superior Court.1 She asserted claims of search and seizure, wrongful eviction,

violation of privacy, and conversion, seeking damages of $2,002,135.

       RRI moved to dismiss Kayongo’s search and seizure, wrongful eviction,

and violation of privacy claims under CR 12(b)(6) for failure to state a claim upon

which relief could be granted. The trial court granted the motion. The court

noted on the order that Kayongo may proceed on her conversion claim but she

must substitute the operator of the hotel, CL West Management LLC, for RRI as

the proper defendant. The court indicated it would “allow Plaintiff to amend her

complaint to substitute Defendant CL Management, LLC and file her proposed

Amended Complaint to include only a claim for conversion.” But it did not

dismiss RRI as a defendant to the claim.

       Kayongo did not move for leave to amend the complaint. The trial court

entered a “Notice of Intent to Close Case” 2 months later, stating that it would

close the case unless Kayongo “moves to amend her complaint and is granted

leave to file and serve the complain[t]” within 30 days. About 2 weeks later,

Kayongo filed her “Amended Complaint for Damage Unlaw[ful] Conversion

Without Legal Justification,” an edited version of her original complaint. The

complaint named CL West Management as the sole defendant. But Kayongo did

not move the court for leave to file and serve the amended complaint as directed

in the court’s Notice of Intent to Close Case.

       After the deadline for seeking leave to amend had passed, the trial court

entered an order closing the case. The court determined that “[a]lthough Plaintiff

       1
           The record includes only the proposed amended complaint Kayongo later filed.


                                                2
No. 81615-2-I/3


filed a purported amended complaint . . . , she did not seek and was not granted

leave to file it, and in fact it failed to state a cause of action in any event.”

        Kayongo moved for reconsideration 11 days after entry of the order of

dismissal. The court denied the motion as untimely2 and “without merit.”

        Kayongo appeals the orders closing her case and denying her motion for

reconsideration.3

                                            ANALYSIS

Order To Close Case

        Kayongo argues the trial court erred by closing her case while she had an

active conversion claim pending against RRI.4 RRI contends the court properly

dismissed Kayongo’s conversion claim under CR 41(b) for “noncompliance” and

“willful and deliberate disregard” of a court order. We agree with Kayongo.

        We review a trial court’s order dismissing a case for noncompliance with a

court order for abuse of discretion. Apostolis v. City of Seattle, 101 Wn. App.

300, 303, 3 P.3d 198 (2000). A trial court abuses its discretion when its decision

is manifestly unreasonable or based on untenable grounds. Apostolis, 101 Wn.

App. at 303. A court bases its decision on untenable grounds if it relies on an

incorrect standard or the facts do not meet the requirements of the correct

standard. In re Marriage of Fiorito, 112 Wn. App. 657, 664, 50 P.3d 298 (2002).

        2
          A party must file a motion for reconsideration no later than 10 days after entry of the
court’s order. CR 59(b).
        3
         Kayongo filed a motion for discretionary review of the order closing her case and denial
of her motion for reconsideration. A commissioner concluded the decisions were final orders
appealable as of right.
        4
          In its Notice of Intent to Close Case, the trial court mistakenly stated that “Red Roof
Inns was the sole defendant and has now been dismissed.” In fact, the court’s order did not
dismiss Kayongo’s conversion claim against RRI and the order closing her case effectively
extinguished her claim.


                                                  3
No. 81615-2-I/4


       Under CR 41(b), a defendant may move to dismiss an action or any claim

for “failure of the plaintiff to prosecute or comply with these rules or any order of

the court.” A court must dismiss a civil action for want of prosecution whenever

the plaintiff neglects to note the action for trial or hearing within one year “after

any issue of law or fact has been joined.” CR 41(b)(1). CR 41 is not self-

executing; the defendant must assert a violation of the rule in the form of a

motion to dismiss. Mitchell v. Kitsap County, 59 Wn. App 177, 185, 797 P.2d 516

(1990); see CR 41(b)(1). Here, RRI did not move to dismiss Kayongo’s

conversion claim under CR 41(b). As a result, the rule cannot serve as the basis

for the court’s dismissal of the claim.

       Alternatively, RRI contends the trial court could close Kayongo’s case

because it “may impose such sanctions as it deems appropriate for violation of its

scheduling orders to effectively manage its caseload, minimize backlog, and

conserve scarce judicial resources.” RRI is correct that a “trial court . . . has the

discretionary authority to manage its own affairs so as to achieve the orderly and

expeditious disposition of cases,” including dismissal for noncompliance with its

orders. Woodhead v. Disc. Waterbeds, Inc., 78 Wn. App. 125, 129, 896 P.2d 66

(1995). A trial court may dismiss an action when a party willfully or deliberately

refuses to obey its orders, causing substantial prejudice to the other party.

Johnson v. Horizon Fisheries, LLC, 148 Wn. App. 628, 638, 201 P.3d 346

(2009). But a trial court exercising that authority must support its conclusion on

the record and show that it has considered sanctions less harsh than dismissal.

Johnson, 148 Wn. App. at 638-39. Here, the trial court made no such findings.




                                           4
No. 81615-2-I/5


        Because the record is inadequate to support the trial court’s dismissal of

Kayongo’s conversion claim, we reverse the trial court’s order closing Kayongo’s

case and remand for proceedings consistent with this opinion.5




WE CONCUR:




        Kayongo also appeals the trial court’s denial of her untimely motion for reconsideration.
        5

Because we conclude that the trial court erred in closing her case, we do not reach this
assignment of error.


                                                5